Citation Nr: 1033989	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  08-35 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for low back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from January 1959 to September 
1978.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  

In May 2010, the Veteran testified during a Board hearing before 
the undersigned Veterans Law Judge at the RO.  A transcript of 
the hearing is of record.


FINDING OF FACT

The evidence of record demonstrates that the Veteran's low back 
disability, diagnosed as degenerative disc disease and 
spondylosis of the lumbar spine and facet joint arthritis, is 
likely related to his active military service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria 
for service connection for low back disability, diagnosed as 
degenerative disc disease and spondylosis of the lumbar spine and 
facet joint arthritis, have been met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and interpreted by the United States Court of Appeals 
for Veterans Claims (the Court).  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 
183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield 
v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).  Given the 
determination reached in this decision, the Board is satisfied 
that adequate development has taken place and that there is a 
sound evidentiary basis for resolution of this service connection 
claim for low back disability at present without detriment to the 
due process rights of the Veteran.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).

Generally, in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal 
Circuit has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection between 
service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is not, in 
fact, shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Factual Background and Analysis

The Veteran seeks service connection for low back disability.  In 
his written submissions and Board testimony, he contended that he 
suffered a back injury in service, had trouble with back pain 
since service, and has been diagnosed with several back 
disorders.

The Veteran's DD Form 214 documents that the Veteran was a 
storekeeper on naval vessels during service.  Service treatment 
records from September and October 1968 indicated that he was 
treated for pain in the right side of his back.  At first it was 
thought he was suffering from a salt deficiency and given salt 
tablets, but a swollen muscle and pain in the back led to a later 
massage with oil of wintergreen and he was given a hot pack for 
daily use.  At a naval hospital in Japan the Veteran complained 
of numbness and occasional pain.  An X-ray study of the 
lumbosacral spine was negative and examination revealed a muscle 
spasm.  Impression was a lumbosacral strain and the Veteran 
reported to physical therapy for flexion exercises.  Subsequent 
service examinations failed to note any back complaints or 
treatment.  A December 1974 service treatment record noted that 
the Veteran was seen for complaints of numbness and tingling in 
both his lower and upper extremities.  There is no final 
discharge examination dated on or about September 1978 found in 
the claims file.

Post-service, during an examination in October 1980 for 
hypertension at the Naval Regional Medical Center in Newport, 
Rhode Island, it was noted that the examination was otherwise 
normal with the exception of moderate obesity.

An April 2002 medical record from a private orthopedist 
consulting with the Veteran's private physician noted that the 
Veteran spoke of an old back injury which dated to his loading of 
ammunition during service.  Since January 2002 the back pain had 
started to radiate down the right leg and the Veteran noted a 
feeling of weakness and numbness.  On physical examination, the 
Veteran was tender in the paralumbar region on the right into the 
right buttock.

A May 2002 private X-ray showed a possible spinal disc and a 
private magnetic resonance imaging (MRI) scan showed atrophy of 
the right paraspinous musculature probably associated with 
myositis ossificans and facet joint hypertrophy of the right side 
L5-S1 mildly compromising the right side of the neural canal at 
this level.  The private orthopedist noted that the Veteran had 
degenerative disc disease at L3-4 and L4-5 with lumbar strain.

A December 2005 private MRI scan showed asymmetric disc 
protrusion into the left foramen at L4-5 and facet joint disease 
at the lower levels.

A March 2006 private medical record of O.B.G., M.D., the 
Veteran's private physician, noted that an orthopedist saw the 
Veteran's lower back and right leg pain at the request of Dr. 
O.B.G.  The record described a slow and gradual onset for a 
couple of years, worsening with time.  A slight feeling of 
numbness in the legs was noted.  It was also stated that the 
Veteran had not had any recent treatment for this condition as 
yet.  Assessment was some spondylosis of the lumbar spine, 
degenerative disc disease, and facet joint arthritis.


In correspondence dated in March 2008, Dr. O.B.G. wrote that the 
Veteran was suffering from spondylosis of the lumbar spine, 
degenerative disc disease, and facet arthritis.  The Veteran also 
had persistent lower back pain that radiated into his right leg 
which first occurred after an inservice back injury.  Dr. O.B.G. 
opined that the Veteran's continued back pain most likely was the 
result of the inservice injury.

The Veteran underwent a VA examination in April 2008.  The 
Veteran complained of constant lower back pain that radiated to 
his right leg as well as stiffness and paresthesia of the right 
leg intermittently with an onset in 1968 while in service.  On 
review of the file, the VA examiner noted that the Veteran had 
been treated in service for back strain in September and October 
1968, that he was a storekeeper while in the Navy, and that 
service treatment records did not mention how the back strain 
arose.  She also noted that the earliest post-service medical 
record of back treatment was dated in April 2002.  

On physical examination, the Veteran presented in a forward-
tilting posture and gait with a flat posterolateral trunk 
superficial scar that was lighter than skin tone.  Diagnosis was 
degenerative disc disease of the lumbar spine.  She opined that 
it was less likely than not that the Veteran's degenerative disc 
disease was caused by or related to service based on the amount 
of time between his back strain in service and the recorded start 
of treatment in 2002.  

During his May 2010 Board hearing, the Veteran testified that he 
was first treated for a back problem in the late 1960s when 
serving aboard the USS WADDELL (DDG-24).  While the ship was on 
patrol, it took on ammunition at one point for approximately 15 
hours.  He helped load the ammunition, including what he said 
were 65-pound shells and 80-pound powder kegs.  He ended up in 
his bunk for the next two weeks until he could be seen at a naval 
hospital in Japan for back pain and difficulty walking.  He 
testified that during subsequent service and during the next 30 
years he had occasional sore and numb feelings in his right leg 
and neck.  But because these episodes did not last for long he 
did not seek out treatment.  He self-treated with Advil or 
Tylenol and said that seemed to work.  

The Veteran also testified that for years he did not associate 
the faint pain in the leg he had since near discharge from 
service with any back strain, but by 1994 he had developed 
numbness in one of his legs that "got really kind of bad" and 
gradually increased over time.  He also mentioned that he had 
civilian health insurance after service and that he had visited 
what he termed walk-in doctors when he had excruciating pain, 
such as 1985 and 1986.  He denied there were any records prior to 
2000 that VA could assist him in obtaining for this appeal.  (See 
transcript at pp. 3-8).  

Based on a review of all the evidence of record, the Board finds 
that the preponderance of the evidence, at the very least, is in 
equipoise as to whether the Veteran's current diagnosed back 
disorders are related to his period of active service.  The Board 
observes that the Veteran's lay evidence of difficulties in 
service with back pain occasioned after loading heavy ammunition 
for hours on board his ship is competent evidence to show 
possible in-service occurrence of a disease or injury, because 
difficulty with back sprain, muscle spasms and back pain is that 
type of disorder capable of lay observation.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (rejecting view lay 
person is not competent to provide testimony regarding nexus); 
see also Barr v. Nicholson, 21 Vet. App. 303, 307-09 (2007) 
(holding that medical evidence is not always required to 
establish the elements of in-service incurrence and nexus).  
Although the Veteran may not be competent to assess degenerative 
disc disease, spondylosis, or arthritis, he is clearly competent 
to relate his symptomatology, which included back pain which 
first manifested in service.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  

Furthermore, service treatment records show treatment for a back 
injury in service in 1968, but do not support another theory he 
abandoned before his Board hearing concerning a possible shrapnel 
wound in 1968.  A December 1974 treatment for numbness of the 
extremities towards the end of his 19-year service career also 
supports the credibility of his later assertions of experiencing 
various degrees of radiating back pain since service.  It was 
treatment for these assertions of radiating back pain that led to 
the May 2002 diagnosis of degenerative disc disease and the later 
diagnosis of spondylosis of the lumbar spine and facet joint 
arthritis.  

The Board recognizes that the record contains competing medical 
opinions as to the etiology of the Veteran's current lumbar spine 
disorder.  The Board must thus determine how much weight to 
afford the opposing opinions.  See Guerrieri  v. Brown, 4 Vet. 
App. 467, 471 (1993).  The Board may weigh one medical 
professional's opinion over another, depending on factors such as 
the reasoning employed by the medical professionals and whether 
or not, and the extent to which, they reviewed prior evidence.  
Id. at 470-71.  (noting that "The probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusions that the 
physician reaches.").

The Board must provide adequate reasons and bases if it adopts 
one medical opinion over another.  Owens v. Brown, 7 Vet .App. 
429, 433 (1995) (noting that the Board may "favor the opinion of 
one competent medical expert over that of another when the Board 
gives an adequate statement of reasons and bases").  In 
assessing evidence such as medical opinions, the failure of the 
physician to provide a basis for his opinion goes to the weight 
of the credibility of the evidence in the adjudication of the 
merits.  See Hernanadez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).

The Veteran's treating physician, Dr. O.B.G., wrote in a March 
2008 letter that the Veteran's spondylosis, degenerative disc 
disease, and facet arthritis of the lumbar spine and persistent 
lower back pain that radiated into the right leg was most likely 
a result of the inservice injury.  The April 2008 VA examiner 
opined that it was less likely than not that the Veteran's back 
disorder was related to service because of a 30-year break 
between discharge from service and the first medical evidence of 
treatment for a back disorder.  The Board must find that the 
April 2008 VA examination is inadequate because, though the nurse 
practitioner reviewed the service treatment records, there is no 
indication from the report that the examiner considered the 
Veteran's complaints of back pain since service.  

The private opinion by Dr. O.B.G. is not deficient merely because 
he did not review the Veteran's service treatment records.  See 
Gardin v. Shinseki, --- F.3d ----, 2010 WL 2898320 (Fed. Cir. 
July 16, 2010) (noting that neither statute nor regulation 
requires that a private physician review a veteran's medical 
service record before his or her opinion may qualify as competent 
medical evidence); Nieves-Rodriguez v.Peake, 22 Vet. App. 295, 
303 (2008) (mere statement that one physician did or did not have 
access to the claims file is of little use in determining the 
probative value of the physician's opinion).  Indeed, Dr. O.B.G. 
has treated the Veteran in consultation with a private 
orthopedist who also examined the Veteran.  The Board finds that 
Dr. O.B.G.'s opinion deserves much greater weight than that of 
the VA examiner because of his treatment history with the 
Veteran, including interviews and examinations, and his reliance 
on the private orthopedist who also interviewed and examined the 
Veteran and undertook diagnostic studies.  The VA examiner, on 
the other hand, only saw the Veteran once, did not state why the 
Veteran's lay evidence of continuity of symptomatology since 
service was not relevant to her opinion, and instead based her 
opinion solely on the absence of recorded medical evidence during 
a certain time period.  In addition, the VA examiner's report 
only noted the diagnosis of degenerative disc disease and 
inexplicably failed to mention the Veteran's diagnosed 
spondylosis of the lumbar spine or facet joint arthritis.

In this case, although the VA examiner found that it took nearly 
30 years from discharge for the Veteran to be diagnosed with a 
back disorder, it is also clear from the record that the 
condition has had a history of intermittent manifestations since 
service, as noted during the Board hearing and in post-service 
medical records.  

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is meant 
one that exists because of an approximate balance of positive and 
negative evidence which satisfactorily proves or disproves the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

There can be no doubt that further medical inquiry could be 
undertaken with a view towards additional development of the 
claim.  However, the Board finds that Dr. O.B.G.'s opinion in 
March 2008, along with the Veteran's lay testimony, is sufficient 
to provide proof of a nexus, or relationship, between the 
Veteran's currently diagnosed degenerative disc disease and 
spinal spondylosis of the lumbar spine and facet joint arthritis 
and his period of active service.  Therefore, the Veteran has a 
medical opinion linking a diagnosed lumbar disorder to service.  

In view of the above and in affording the Veteran the benefit of 
the doubt as the law requires, the Board finds service connection 
on a direct basis is warranted for the Veteran's low back 
disability.  As the Board finds that the Veteran has provided 
evidence of all three elements required for a grant of service 
connection, the claim for service connection for low back 
disability is granted.  


ORDER

Service connection for low back disability, diagnosed as 
degenerative disc disease and spondylosis of the lumbar spine and 
facet joint arthritis, is granted, subject to the laws and 
regulations governing the award of monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


